Title: To George Washington from the Non-Commissioned Officers and Privates of the New-York Line, 20 January 1794
From: Non-Commissioned Officers Privates of the New-York Line
To: Washington, George


          
            Sir,
            [New York City, c.20 Jan. 1794]
          
          THE non-commissioned officers and privates of the New-York line, in the late American
            army, beg leave most respectfully to address you, and to present to you the services we
            rendered to our country during the late glorious struggle with the armies of the King of
            Great-Britain, and the mode in which we have been paid.
          
          That at the conclusion of the war we retired to private life, with assurances of
            compensation for our hard but approved of services.
          That for reasons unknown to us, we were paid (not in specie) agreeably to contract, but
            in certificates, which we were compelled through extreme distress and poverty, to sell
            for two ⟨and⟩ sixpence for every twenty shillings, after g⟨e⟩tting to our respective
            homes or to such places a⟨s coul⟩d be found as an asylum from fatigue, and which were
            after some time funded and paid to holders at the rate of sixteen shillings in the
            pound.
          That there at present remains a ballance of four shillings for every twenty shillings
            due to us in the hands of government, which we conceive ought in honor of the country,
            to be paid to those who earn’t it, or to their representatives, and which can be done
            without interfering with any system heretofore established.
          That in the last and former sessions of Congress, we were well pleased to hear that Mr.
            James Madison, with several other of the members of the House of Representatives of the
            United States, stept forward in our defence and proposed a mode of payment of the
            certificates so issued, in our favor; but to our unhappy situations add the failure of
            their good intentions.
          That a recital of our past services so well known to you, Sir, we conceive to be
            useless, but beg leave to say that for want of the ballance due, justly due us from our
            country, we are obliged to seek relief from the cold hand of charity, even from those
            who enjoy affluence through our earnings and the destruction of our families.
          We therefore relying on your wisdom, humbly implore your assistance and influence at
            the present session of Congress, to obtain for us the ballance due on the said
            certificates.
          And subscribe as well for ourse⟨l⟩ves as in behalf of the said line. Your most obedient
            humble servants. To be presented by Serjeant John Clark, on behalf of the said line.
          
            JOHN CLARK, late Serjt. 2d New-York Regt.
          
        